UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6105


JOSEPH WALTER NOBREGA,

                Petitioner - Appellant,

          v.

GEORGE M. HINKLE, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:08-cv-00381-LO-JFA)


Submitted:   May 30, 2014                 Decided:   June 24, 2014


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Joseph Nobrega, Appellant Pro Se. Eugene Paul Murphy, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph      Nobrega      appeals    the       district    court’s    order

denying   for    lack    of    jurisdiction         his   Federal    Rule   of   Civil

Procedure 60(b) motion.             We vacate the court’s order and remand

for further consideration of the motion.

            Pursuant to Rule 60(b), the district court may, upon

motion, grant a party relief from a final judgment for certain

reasons, including:           “(1) mistake, inadvertence, surprise, or

excusable neglect; . . . (3) fraud . . . , misrepresentation, or

misconduct by an opposing party; (4) the judgment is void; . . .

or (6) any other reason that justifies relief.”                      Fed. R. Civ. P.

60(b).    It is well settled that a district court may, without

leave from the appellate court, entertain a Rule 60(b) motion

that was filed within a reasonable amount of time after the

district court entered its judgment, even if the appellate court

has   already    decided      the   appeal     of    that   judgment.       Std.   Oil

Co. v. United States, 429 U.S. 17, 17-19 (1976) (per curiam).

Thus, the district court reversibly erred when it refused to

consider Nobrega’s Rule 60(b) motion on the ground that this

court had already considered Nobrega’s appeal of the underlying

judgment.       See United States v. Winestock, 340 F.3d 200, 204

(4th Cir. 2003) (“District court decisions granting or denying

Rule 60(b) relief are reviewed for abuse of discretion, although

the exercise of discretion cannot be permitted to stand if we

                                          2
find it rests upon an error of law.”) (internal quotation marks

omitted).

            Accordingly,       we     grant     leave    to     proceed    in      forma

pauperis,    grant    a     certificate       of   appealability,         vacate    the

district court’s order, and remand for further consideration of

the Rule 60(b) motion.          See Std. Oil, 429 U.S. at 19 (stating

that “the trial court is in a much better position to pass upon

the   issues   presented       in   a    motion     pursuant        to   Rule    60(b)”

(internal quotation marks omitted)).                We express no opinion as

to the possible merits of Nobrega’s Rule 60(b) motion.                          We deny

Nobrega’s   motion    to     compel     the    production      of    documents.      We

dispense    with     oral    argument         because    the    facts     and      legal

contentions    are   adequately         presented   in    the       materials    before

this court and argument would not aid the decisional process.



                                                              VACATED AND REMANDED




                                          3